Citation Nr: 1024100	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-24 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular 
disorder, including coronary artery disease, originally 
claimed as chest pain and heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1954 to September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  In pertinent part of 
the June 2003 decision, the RO found that new and material 
evidence was not received to reopen a claim for service 
connection for disability manifested by chest pain.

By way of the October 2004 rating decision, the RO denied 
service connection for coronary artery disease (CAD) and also 
denied a claim of entitlement to a rating in excess of 10 
percent for hearing loss.  The Veteran initiated an appeal as 
to both these issues and a statement of the case (SOC) was 
issued in January 2006.  The Veteran did not file a timely 
substantive appeal as to the hearing loss rating and that 
matter is not on appeal.   38 C.F.R. § 20.302(b).  

Claims involving service connection for cardiovascular 
problems were previously before the Board in December 2008.  
By way of the December 2008 decision and remand, the Board 
first reopened the claim for disability manifested by chest 
pain based on the receipt of new and material evidence, and 
then it remanded both the cardiovascular issues for 
additional development.  Specifically, the Board instructed 
the Agency of Original Jurisdiction (AOJ) to attempt to 
locate the Veteran's service treatment records and associated 
them with the claims.  It was noted that the records were 
reported as missing in July 2004.   Subsequently, the record 
reflects the AOJ's failed attempts to locate the missing 
service treatment records.  The AOJ notified the Veteran of 
its inability to locate his service treatment records.  

As shown above, the Board has recharacterized the matter 
appealed from the June 2003 and October 2004 RO decisions as 
one generalized claim for cardiovascular disorder, because a 
review of the record reflects various diagnoses for heart and 
vascular problems.  This characterization of the matter at 
hand is consistent with the Court of Appeals for Veterans 
Claims (Court) decision, Clemons v. Shinseki, 23 Vet. App. 1 
(2009), where it instructed VA to consider alternative 
current conditions within the scope of the filed claim.  Id.

In a March 2009 statement, the Veteran requested an 
evaluation of his service-connected bilateral hearing loss 
disability.  The Veteran asserts that he did not receive any 
further notification on his claim.  As noted above, however, 
the record reflects the Veteran was sent a January 2006 SOC.  
There is no indication in the file that the Veteran did not 
receive the January 2006 SOC.  See Woods v. Gober, 14 Vet. 
App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).

Since the record reflects that the Veteran now seeks to raise 
a new claim for a higher evaluation for bilateral hearing 
loss disability, which has not been previously addressed by 
the RO, the matter is REFERRED back to the RO for appropriate 
action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.

The record reflects that the claim on appeal may be affected 
by these new presumptions, and as such, is subject to the 
stay action.  While the Board may not at this time address 
the merits of the claim under the current stay, it does find 
that it would be expedient to instruct the AOJ to obtain 
additional development prior the adjudication of the claim 
once the stay has been lifted.

First and foremost, a VA examination is needed to determine 
the precise nature of the Veteran's cardiovascular 
disorder(s).  It is noted that the record reflects various 
diagnosis, including the following:  ischemic heart disease; 
coronary artery disease; hypertension; atherosclerotic 
cardiovascular disease (ASCVD); and status-post myocardial 
infarction.  The examiner should be instructed to determined 
the nature of the Veteran's cardiovascular disorder and 
provide an opinion on whether any currently diagnosed 
condition falls under the category of a diagnosis for 
ischemic heart disease.  In addition, the examiner should 
provide an opinion on whether any diagnosed disorder (other 
than ischemic heart disease) is etiologically related to 
service.  In this regard, the examiner should comment on the 
Veteran's inservice complaints of chest pain and Dr. J. A. S. 
January 2002 statement that the Veteran's disorder had an 
onset prior to 1982. 

Second, the AOJ should attempt to verify whether the Veteran 
had "actual presence on the landmass" in the Republic of 
Vietnam in order for him to be entitled to service connection 
on a presumptive basis, due to exposure to herbicides used 
during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307, 3.309.  

The U.S. Court of Appeals for the Federal Circuit has agreed 
with VA's interpretation of its regulations that "duty or 
visitation" in the Republic of Vietnam seems to contemplate 
actual presence on the landmass of the country.  Haas v. 
Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. 1002 (2009).  Hence, a Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters is not entitled to a presumption of service connection 
for disabilities claimed as due to exposure to herbicides, 
including Agent Orange. Id.  In addition, the Federal Circuit 
held that "service in Vietnam" will not be presumed based 
upon the Veteran's receipt of a Veteran Service Medal.  See 
Haas, supra; see also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

Here, based on a review of the record, it is unclear whether 
the Veteran had actual presence on the landmass in the 
country of Vietnam.  The record does not contain a complete 
copy of the Veteran's service personnel records.  Two of the 
service personnel records submitted by the Veteran show that 
his aircraft landed and took off from Da Nang Air Force Base 
in Vietnam in 1969, but these records do not indicate whether 
the Veteran stepped off the aircrafts after landing in 
Vietnam.  Additionally, the record contains a statement from 
the Veteran that he had a temporary duty assignment in 
Vietnam while he was stationed in Clark Air Force Base in 
Philippines.  

On remand, the AOJ must attempt to verify that the Veteran 
had actual presence in Vietnam.  This should include an 
attempt to locate the Veteran's service personnel records and 
associate them with the claims folder.  The AOJ should 
contact the appropriate record repositories and document all 
responses in the record. Additionally, the AOJ should seek 
the Veteran's assistance in verifying whether he set foot in 
Vietnam, to include asking the Veteran to submit copies of 
any of his service personnel records that are in his 
possession. 

If the Veteran's actual presence in Vietnam cannot be verify 
and/or the records cannot be obtained, a memorandum should be 
included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were not 
fully successful.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should attempt to verify 
whether the Veteran had actual presence in 
Vietnam of Republic during his service.  

2.  The AOJ should attempt to obtain 
copies of the Veteran's service personnel 
record from the appropriate record 
repositories and associate them with the 
claims.  

3.  The AOJ should contact the Veteran and 
ask his assistance in determining whether 
he actually set foot in Vietnam.  This 
should include asking the Veteran to 
submit copies of any of his service 
personnel records that are in his 
possession, and asking him to provide a 
statement as to whether or not he ever 
placed boots on the ground in Vietnam. 

4.  The AOJ should schedule the Veteran 
for an examination with the appropriate 
examiner to determine the nature and 
likely etiology of any cardiovascular 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.

The VA examiner is asked to identify the 
nature of the Veteran's cardiovascular 
disorder(s).  The examiner should include 
a statement on whether any diagnosed 
disorder can also be identified as 
ischemic heart disease.  The examiner 
should also opine as to whether any 
diagnosed disability is at least as likely 
as not, (50 percent or greater 
probability) related to the Veteran's 
service (1954-1974).  The examiner is 
asked to include comments on the Veteran's 
complaints of chest pain in service and 
Dr. J. A. S.'s January 2002 statement that 
the Veteran's disorder had an onset prior 
to 1982. 

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  

5.  If any benefit sought on appeal 
remains denied, the AOJ must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations and affords them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

[Continued on  the following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



